Per Curiam.
The demurrer to the information should have been sustained. The information neither gives the legal appellation of any crime, nor states facts necessarily constituting a crime. “Attempting to suborn perjury” is not the generic *483name of any class of offenses. There is nothing stated to indicate that the act of defendant would have resulted in a subornation of a witness if it had not been frustrated by extraneous circumstances (1 Wharton’s Cr. L. 181); or that the testimony which defendant tried to have given was material to the issue; or that he did not believe it to be true, or, indeed, what was the testimony he asked any person to give.
Judgment and order reversed with direction to the court below to sustain the demurrer to the information.